      8:21-cv-00104-MDN Doc # 17 Filed: 03/19/21 Page 1 of 1 - Page ID # 63




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

SONEET R. KAPILA, as Assignee;

                        Plaintiff,                                      8:21CV104

        vs.
                                                                         ORDER
KENNETH “KIP” GORDMAN,

                        Defendant.


       IT IS ORDERED that the motion to withdraw filed in this case by Paul J. Battista of the
Genovese Joblove & Battista, P.A. Firm and Raul Valles and Andrea Holder of the Rocke, McLean
& Sbar, P.A. Firm, as counsel of record for Plaintiff, is granted. Paul J. Battista, Raul Valles, and
Andrea Holder shall no longer receive electronic notice in this case.

     Dated this 19th day of March, 2021.

                                                      BY THE COURT:

                                                      s/Michael D. Nelson
                                                      United States Magistrate Judge
